Citation Nr: 0309827	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-01 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or for a home adaptation 
grant.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran retired from active duty in July 1971 after more 
than 20 years' active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDINGS OF FACT

1.  Service connection has been established for the veteran 
for diabetes mellitus, peripheral vascular disease of both 
lower extremities, three-vessel coronary artery disease, and 
peripheral neuropathy of both lower extremities.  

2.  The veteran's service-connected disabilities effectively 
confine him to a wheelchair and preclude locomotion.  


CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for 
assistance in acquiring specially adapted housing are met.  
38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. § 3.809 
(2002).  

2.  The criteria for a certificate of eligibility for a home 
adaptation grant are not met.  38 U.S.C.A. §§ 2101, 5107 
(West 2002); 38 C.F.R. § 3.809a (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

In light of the development undertaken by the Board, as well 
as the notice provided by the March 2000 statement of the 
case and the July 2001 supplemental statement of the case, 
the Board finds that the notice and assistance requirements 
of the VCAA have been met.  

Analysis

Specially adapted housing

VA may assist a veteran who is entitled to compensation under 
38 U.S.C.A. ch. 11 in acquiring a suitable housing unit with 
special fixtures or movable facilities made necessary by the 
nature of the veteran's disability, and necessary land 
therefor. 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The 
compensation must be for permanent and total service-
connected disability due to: (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity; or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (4) the loss or loss of 
use of one lower extremity together with the loss of loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 
3.809(b).

Service connection has been established for a number of 
disabilities, all related either to diabetes mellitus or 
arteriosclerotic cardiovascular disease due to diabetes 
mellitus, for a combined 80 percent rating, effective from 
May 1994.  Further, the veteran has been determined to be 
unemployable due to his service-connected disabilities, 
effective from May 1996.  

VA outpatient records indicate that, as late as December 
1999, the veteran was able to walk up to 20-30 feet before 
being limited by claudication and exertional angina.  Those 
records also show that he also had diabetic peripheral 
neuropathy and used a wheelchair most of the time.  

VA compensation examinations were conducted in April 2000.  
An eye examiner listed diagnoses that included cataracts in 
both eyes (non-service-connected), macular degeneration (non-
service-connected), hypertensive retinopathy (service-
connected), and mild non-proliferative diabetic retinopathy 
(service-connected).  The clinical findings included 
uncorrected visual acuity readings of 20/60 in the veteran's 
right eye and 20/70 in his left eye.  A general medical 
examiner noted that the veteran had undergone a coronary 
angioplasty for coronary artery disease (his symptoms had 
been markedly improved following the angioplasty) and had 
also undergone surgery for severe peripheral vascular disease 
of the lower extremities with claudication (he had been 
instructed to walk 20 minutes daily after the surgery).  A 
neurological examiner reported that the veteran had 
diminished sensation of both lower legs and that his gait was 
mildly unsteady, owing to the diminished sensation.  He 
diagnosed generalized peripheral neuropathy, greater in the 
legs than the arms, affecting sensation more than motor 
function.  

In April 2000, the veteran's VA primary care physician wrote 
that the veteran was "completely confined to a wheelchair 
and electrical scooter due to his diabetes, peripheral 
neuropathy from diabetes, and peripheral vascular disease 
from the diabetes."  

Another VA physician wrote in June 2002 that, as a result of 
his service-connected coronary artery disease, peripheral 
vascular disease, severe buttock claudication, and diabetic 
peripheral neuropathy, the veteran was confined to his 
wheelchair and electric scooter.  Still another VA physician 
wrote in June 2002 that the veteran's functional status was 
very poor secondary to his peripheral vascular disease

Undated treatment records, submitted by the veteran in June 
2002, note that the veteran was either wheelchair-bound or 
confined to his wheelchair and scooter.  

A January 2003 VA clinic record indicates that the veteran 
had severe numbness and dysesthesias above his knees, right 
greater than left, leg and foot weakness and stumbling, and 
an inability to walk more than a few feet.  A report dated 
later in January 2003 contains a plan that includes 
"[continue with] limited standing [and] walking."  

Another VA neurological examination was conducted in March 
2003.  The veteran reported to that examiner that he used a 
wheelchair much of the time because of lack of sensation in 
his legs.  He also stated that he had recently been diagnosed 
with spinal stenosis (not service-connected) and was on 
narcotic analgesics for that problem which made him dizzy and 
off balance at times.  The examiner stated that he suspected 
that the combination of the veteran's peripheral neuropathy, 
spinal stenosis, and medication had caused him to have 
difficulty with his gait.  Noting that, although the veteran 
had weakness of his lower extremities, the examiner indicated 
that he did not have complete loss of use of his legs.  
However, the examiner commented that, "He does appear to 
have the necessity of a regular and constant use of a 
wheelchair."  

Section 3.309 also provides that the term "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, crutches or canes as a normal mode 
of locomotion although occasional locomotion by other methods 
may be possible. 

Although the medical evidence indicates that the veteran is 
able to stand and walk short distances, it is clear that, 
especially during the last couple years, he has become 
increasingly dependent upon a wheelchair to get around.  VA 
examiners have commented that he is now "confined to a 
wheelchair" or "wheelchair-bound" and the most recent VA 
examiner, using essentially the exact language of the 
regulation, stated that the veteran had the necessity for 
regular and constant use of a wheelchair.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the evidence is in equipoise and that, therefore, the 
provisions of § 5107(b) require that the issue be resolved in 
favor of the veteran.  

Thus, the Board finds that the veteran is essentially 
confined to a wheelchair, precluding locomotion, and 
concludes that the criteria for a certificate of eligibility 
for assistance in acquiring specially adapted housing have 
been met.  

The Board notes that, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2), the Board undertook additional 
development of the evidence, including obtaining a 
neurological examination of the veteran.  In addition, the 
veteran submitted copies of recent VA treatment records.  
This evidence is relevant to his pending claim, and was 
submitted without a waiver of agency of original jurisdiction 
consideration.  Subsequently, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir., May 1, 2003).  However, in light of 
the action taken herein by the Board, the veteran is not 
prejudiced by the failure to return the case to the RO for 
initial consideration of the new evidence and by the Board's 
issuance of a final appellate decision in this case.  

Special home adaptation grant

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or for assistance in 
acquiring a residence already adapted with necessary special 
features, under 38 U.S.C.A. 2101(b) may be issued to a 
veteran who served after April 20, 1898, if the following 
requirements are met: 
 
(a)  The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially 
adapted housing under § 3.809 nor had the veteran 
previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. 2101(a).  A veteran 
who first establishes entitlement under this section and 
who later becomes eligible for a certificate of 
eligibility under § 3.809 may be issued a certificate of 
eligibility under § 3.809.  However, no particular type 
of adaptation, improvement, or structural alteration may 
be provided to a veteran more than once.  
 
(b)  The veteran is entitled to compensation for 
permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, 
or (2) includes the anatomical loss or loss of use of 
both hands.  
 
(c)  The assistance referred to in this section will not 
be available to any veteran more than once.   

As noted above, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2), the Board undertook additional development of the 
evidence and obtained additional medical evidence subsequent 
to the RO's last consideration of this issue.  Although the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2), the Board 
finds that, in light of the action taken herein by the Board, 
the veteran is not prejudiced by the failure to return the 
case to the RO for its initial consideration of the new 
evidence.  

The additional evidence that has been received by the Board 
is irrelevant to this issue, inasmuch as the Board has herein 
granted entitlement to assistance in obtaining specially 
adapted housing.  Entitlement to a home adaptation grant is 
precluded by regulation when eligibility for assistance in 
acquiring specially adapted housing under § 3.809 has been 
established.  Therefore, no evidence or argument presented by 
the veteran could possibly establish entitlement under 
§ 3.809a.  In a case such as this one, where the law and not 
the evidence is dispositive of the issue before the Board, 
the claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

Accordingly, the veteran's claim for a certificate of 
eligibility for a home adaptation grant must be denied.  


ORDER

Entitlement to a certificate of eligibility for assistance in 
obtaining specially adapted housing is granted.  

Entitlement to a certificate of eligibility for a home 
adaptation grant is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

